Title: James Madison to William Allen, 16 December 1828
From: Madison, James
To: Allen, William


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Decr. 16. 1828
                            
                        
                        Finding it convenient to send my waggons of [fl]our immediately, I request the favor of you to send by Mr
                            Newman’s wch. goes off tomorrow morning, the articles on the enclosed Memorandum. I have desired Mr. Gray to hand over to
                            you a balance of $7. dollrs in my favr., which may be applied towards paying for the articles. He will commit to your care
                            also, a small supply of Wafers & sealing wax which may come with other articles.
                        I hope you understand that I still leave to your judgment the terms for disposing of my flour I have recd.
                            no later accts of the markets abroad than those appearing in our public prints.
                        
                            
                                
                            
                        
                    